Title: From James Madison to the Chiefs of the Creek Nation, [14 January] 1811
From: Madison, James
To: Chiefs of the Creek Nation


My Children,
[14 January 1811]
Your father the President of the United States takes you by the hand. He has received from Colo: Hawkins your Talk of the last Autumn. Either you have not been sufficiently informed, or you have not rightly understood his design in sending out the two parties from Fort Stoddert. Good path ways and roads are equally useful to his White and to his Red Children. Rivers & Water courses are made by the Great Spirit, to be used by the Nations to and thro’ which they run. If his Red Children want to use the roads and rivers on which his White Children live they are open to them.
His white Children, particularly those in Tennessee, have to go a great way to carry their produce and to bring home necessaries from the sea. Now, if a shorter way by land, and good passage ways by the waters from Highwassee to the Mobile can be found for them, they ought to have them. The way lies thro’ your nation. When his White Children want to go by the roads & rivers thro’ the seventeen fires, the roads and rivers are all common. They pass without enquiry being made to what tribe they belong. His red Children have never been refused the same privilege. Colo: Hawkins will attend at your Council. He will explain to you that the two parties were sent to measure the distances and to go down the Alibama in order to find out the shortest way by land and the best way by Water. He would have done it before but Capt: Gaines’s letter to him was delayed by the freshes or by some other accident. He will inform you that the object of the President was not to take away your lands, or any of your rights but to prepare the way for opening a road and using the rivers, which will be good for his red as well as his white Children.
He will satisfy you of this, and then he will acquaint you that next Summer Capt. Gaines & Lieut. Luckett will begin the survey anew.
As the purpose is both just and reasonable, so your father the President will expect that his Officers and Men will be treated with the hospitality and kindness which he has always manifested towards your Nations, and which he hopes will forever distinguish the friendship subsisting between the United States and the Creek Nation. Done at the City of Washington this fourteenth day of January 1811.
(signed)   James Madison.
